Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Claim Status
Claims 49-55,57-61, 68-71 are pending.
Claims 52, 68 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 recites “the first portion” it is unclear if this is intended to refer back to the first edge portion in claim 49.  For the purpose of this examination, claim 61 “the first portion” is presumed to refer back to the first edge portion in claim 49.
Claim 57 recites a “first pillar edge portion” it is unclear if this is intended to refer back to the first edge portion in claim 49.  For the purpose of this examination, claim 57 “the first portion” is presumed to refer back to the first edge portion in claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49-55,57, 59-61, 69-71  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hirotsu et al. (US 5071461) referred to as Hirotsu herein after.

 Regarding claims 49, 61 and 69, Hirotsu discloses a method of shaping a glass sheet comprising;
Providing a glass sheet (1)
Heating the glass sheet to a temperature for shaping (at least Col 9; lines 60-66), the glass sheet has a first major surface, an opposing second major surface and a first edge portion being a minor surface connecting the opposing major surfaces
Depositing the glass sheet (1) on a first bending tool (bending mold 10, see Fig 2), the glass sheet (1) being disposed over a first segment (13) of the first bending tool (10) wherein the first segment defines at least a portion of a shaping surface (14) of the first bending tool.
Moving the first segment (13) of the first bending tool (10) from a first position to a second position (Fig 2 to Fig 3) to cause contact with a first portion of the glass sheet (1 being the edge portion Fig 5, 2-3).  The movement of first segments (13) cause contact as claimed (see also Col 11; lines 5-15) The contact adjusts a position of the glass sheet relative to shaping surface (14).
After the above steps i-iv in this order Hirotsu discloses shaping the glass sheet on bending tool (10) by both pre-sagging (Fig 3) and press bending with press (30)
Regarding claim 50, wherein the glass sheet (1) is shaped on the first bending tool (10) by press bending, via press (30) (Col 11; line 63-Col 12; line 14).
Hirotsu does not disclose a single bending embodiment wherein the movement of the first segment of the bending tool additionally is capable of contact with the first edge portion of the glass sheet being shaped.
Hirotsu discloses additional press bending wherein a portion of the lower mold includes position aligning means 260 contact the edge portion of the glass sheet capable of positioning-aligning the glass sheet (Col 17; lines 59-61).
It would have been obvious to one of ordinary skill in the art to incorporate the positioning-aligning means (260) into the lower mold at any stage of bending in Hirotsu as motivated by positioning-aligning the glass sheet on the lower bending mold.
	Regarding claim 53, the first segment (13) and (260) as made obvious above of Hirotsu moves from the second position to the first position prior to the glass sheet (1) being disposed over the bending tool (10) as seen in Fig 2 and required to repeat the process for the next sheet.
	Regarding claim 54, Hirotsu discloses a second segment (11) of the first bending tool (10). 
Hirotsu does not discloses adjusting the fixed portion (11) of the split bending tool (10)
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Hirotsu discloses the claimed invention except for the center portion (11) of the bending tool (10) being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make each segment of the split bending tool adjustable for the purpose of aligning each portion of the mold as desired and achieving the amount of “deep” bend as taught by Hirotsu (Col 11; lines 16-23). 
Regarding claim 55, Hirotsu discloses moving another segment (20) from a first position to a second position comprising contact with another portion of the glass sheet  and adjusting relative to the shaping surface  (See at least Col 11; lines 24-62, Fig 3 to Fig 4).  Alternatively, Hirotsu discloses a step of moving second piece (13) of the first bending tool (10) optionally either segment (13 or 20) moves opposite the direction of travel of the glass, wherein the direction of travel has not been defined and could be considered the direction of glass sagging or conveyance.
Regarding claim 57, the method of Hirotsu made obvious above (see rejection of claim 49) the first pillar edge portion, presumed to be the first edge portion is abutted by positioning-aligning means (260) on each first edge portion of the glass, connecting the opposing major surfaces when they are raised.
In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214
The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 
It would have been obvious to one of ordinary skill in the art at the time the invention to make (260) positioning-aligning means integral with bending portion (13), since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to make a raising positioning-aligning means for the glass integral with the raising portion of the bending mold (13) as motivated by aligning the glass on the bending mold.

	Regarding claim 58, Hirotsu discloses the first segment (13)  of the bending tool contacting the first portion of the glass sheet (1) and made obvious to include positioning means (260) for contacting the first edge portion (see rejection of claim 49 above). Hirotsu discloses after moving the first portion (13) from the first position to the second position in the method of claim 49, that the first pillar edge abuts an end surface of a positioning assembly (20).
The positioning assemblies (20) extend upward and may contact the glass sheet prior to surfaces (14).  
Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

In the present instance it would be obvious to one of ordinary skill in the art to align the glass upon placement of the bending mold, during placement, during bending by positioning-aligning means (260) as motivated by continuous alignment or additional alignment during bending with the expected results of alignment.
Regarding claims 59-60, The positioning assemblies (620) (see obvious rejection of claim 49 above) are configured to move up and down with the bending tool (10) split mold first portions (13) and are shaped with shaping surface (21) and thus move perpendicular to the direction of travel of the glass sheet and vertically up and down relative to the conveyor of Hirotsu before and/or after pressing (Col 11; lines 24-42).
	Regarding claims 70-71, the movement of positioning-aligning means of (260) made obvious in at least the rejection of claim 49 above) is perpendicular to a glass travel and the obvious rejection of claim 49 also makes movement of the traveling glass sheet abutting the aligning means of (260) perpendicular to movement of the split mold of Hirotsu.
Additionally, one of ordinary skill in the art would be motivated to modify the split mold bending taught by Hirotsu by providing alignment means to raise along all edges of the glass sheet like (260) to align the glass sheet relative to the mold.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.  The current rejection relies on different portions of Hirotsu than used in the previous rejection.  The arguments are moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741